Citation Nr: 0822772	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-39 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Clifton Spears, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 Rating Decision issued 
by the Department Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which, inter alia, granted service 
connection and assigned a noncompensable disability rating 
for the veteran's bilateral hearing loss.

In February 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript has been associated with the record.

In his videoconference hearing, the veteran appeared to be 
raising a claim for service connection for depression 
secondary to his service-connected hearing loss.  This issue 
has not been developed for appellate review and, accordingly, 
is referred to the RO for appropriate action.

The Board notes that an appellant will be accorded full right 
to representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person.  
38 C.F.R. § 20.600 (2007).  A specific claim may be 
prosecuted at any one time by only one recognized 
organization, attorney, agent or other person properly 
designated to represent the appellant.  38 C.F.R. § 20.601 
(2007).  In order to designate a recognized organization as 
his representative, an appellant must execute a VA Form 21-
22a.  This form gives the organization power of attorney to 
represent the appellant.  The designation will be effective 
when it is received by the RO or, if the appellate record has 
been certified to the Board for review, by the Board.  A 
properly filed designation made prior to appeal will continue 
to be honored, unless it has been revoked by the appellant or 
unless the representative has properly withdrawn.  38 C.F.R. 
§ 20.602 (2007).  A VA Form 21-22 granting power of attorney 
to Disabled American Veteran is in the claims file as is an 
Appeal Pre-certification Review form in lieu of a Form 646 
submitted by Disabled American Veterans.  However, at his 
videoconference hearing, the veteran was represented by 
Clifton Spears, attorney at Law.  The Board sent the veteran 
a letter in April 2008, requesting that he clarify his choice 
of representation by responding to the letter within 30 days.  
The veteran did not respond to the letter.  As such, the 
Board construes the hearing testimony to revoke to the 
appellant's previous appointment of Disabled American 
Veterans as his representative, and to appoint Clifton 
Spears, a private attorney, as his attorney on appeal.  


FINDING OF FACT

The veteran's bilateral audiometric test results correspond 
to numeric designations no worse than Level II in the right 
ear and Level I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  

The Board notes that there are records from the Social 
Security Administration (SSA) which indicate that the veteran 
is receiving SSA benefits based on a disability.  The entire 
SSA file regarding the veteran's claim is not part of the 
claims file and it does not appear that the RO attempted to 
obtain these records.  However, the Board finds that, for the 
following reasons, a remand in order to obtain these records 
is not necessary.  At his hearing, the veteran testified that 
he was receiving SSA benefits due to his inability to work 
caused by his depression. These records would be unrelated to 
his claim for an increased rating for hearing loss, and would 
not have a reasonable possibility of substantiating the 
veteran's claim.  As such, additional efforts to assist or 
notify the veteran in accordance with 38 U.S.C.A. §§ 5103, 
5103A would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).   

The veteran was provided an opportunity to set forth his 
contentions during the February 2008 hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in August 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  

Because the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In a February 2005 rating decision, the veteran was granted 
service connection for bilateral hearing loss at an initial 
noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.  A rating for hearing loss is determined by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  
These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the Rating Schedule to determine the percentage 
disability rating.  Id.

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2007), 
but none of the veteran's test results meets the criteria for 
application of this alternative method.

An October 2004 VA audiological report showed the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
45
70
85
LEFT
10
25
40
55
85

The average was 58 in the right ear and 51 in the left ear.  
Speech recognition ability was 92 percent in both ears.  The 
impression was moderate to profound senorineural hearing 
loss.  These results warrant findings of hearing acuity of 
Level II in the right ear and Level I in the left ear under 
Table VI, commensurate with a noncompensable rating under 
Table VII of 38 C.F.R. § 4.84.

An August 2006 VA audiological report showed the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
70
85
LEFT
25
30
45
60
85

The average was 62.5 in the right ear and 55 in the left ear.  
Speech recognition ability was 96 percent in both ears.  The 
impression was mild to severe senorineural hearing loss in 
the right ear and normal to severe senorineural hearing loss 
in the left ear.  These results warrant findings of hearing 
acuity of Level II in the right ear and Level I in the left 
ear under Table VI, commensurate with a noncompensable rating 
under Table VII of 38 C.F.R. § 4.84.

On the occasion of the aforementioned hearing on appeal, the 
veteran testified that because of the severity of his 
bilateral hearing loss he has problems hearing all sounds, in 
particular conversations.  He stated that the hearing aids 
provided by the VA did not help and were a distraction.  The 
veteran further pointed out that he was a Minister and that 
he has to read lips and facial expressions in communication 
with others.  

The evidence of record clearly weighs against the assignment 
of a compensable rating.  The hearing tests in the record do 
not provide a basis for a compensable evaluation.  The record 
contains private audiological examination results.  The 
February 2005 examination did not include speech recognition 
ability measurements and the May 2007 examination, while 
speech recognition was noted as 100 percent, did not include 
pure tone thresholds measurements at 3000 Hertz. Thus, the 
examination reports cannot be used for evaluation purposes.  
38 C.F.R. § 4.85(a).  

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, 
supra.  However, the medical evidence demonstrates that the 
veteran meets the criteria for a noncompensable rating, and 
no more, from the date of his claim.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.

There is no evidence of record that the veteran's service-
connected bilateral hearing loss causes marked interference 
with employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  Thus, the 
preponderance of the evidence is against the assignment of a 
compensable disability rating for the veteran's bilateral 
hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


